Memorandum Opinion
The plaintiffs appeal a verdict in favor of the defendant after *869three days of jury trial in a rear-end automobile accident case. There having been no motion for a directed verdict or judgment notwithstanding the verdict, the sole issue is whether the Trial Court (Flynn, J.) properly denied the plaintiffs’ motion to set aside the verdict as against the weight of the evidence and motion for a new trial.
The evidence was conflicting, but the jury did have evidence before it from which it could conclude that the defendant was not following the plaintiffs’ car too closely and that she was traveling at a very low and reasonable speed. Because there was evidence to support the trial judge’s decision to deny the plaintiffs’ motions, we will not overturn it. Rogers v. Pub. Serv. Co. of N.H., 121 N.H. 956, 958, 437 A.2d 263, 265 (1981); Gowen v. Brothers, 121 N.H. 377, 381, 430 A.2d 159, 161 (1981); Kierstead v. Betley Chevrolet-Buick, Inc., 118 N.H. 493, 496-97, 389 A.2d 429, 431-32 (1978).

Affirmed.

King, C.J., did not sit.